Citation Nr: 0125839	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-01 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle tremors and muscle soreness, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by loss of memory/difficulty concentrating, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for generalized joint 
pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

6.  Entitlement to an initial evaluation in excess of 10 
percent for exostosis of the right foot, degenerative 
arthritis bilateral feet, and heel spur bilateral feet.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to service 
connection for a disability manifested by muscle tremors and 
muscle soreness; a disability manifested by loss of 
memory/difficulty concentrating; fatigue; generalized joint 
pain; skin rash; gynecological condition; sinusitis/rhinitis; 
as due to an undiagnosed illness.  Entitlement to service 
connection for exostosis of right foot was granted and 
assessed a noncompensable evaluation. 

This matter was remanded in July 2000 for the purpose of 
verifying service in the Persian Gulf.  During the course of 
the remand, by a rating decision dated September 2001, the RO 
granted service connection for sinusitis/rhinitis and 
assessed a 10 percent evaluation.  The RO also granted 
service connection for status post total hysterectomy for 
fibroids and associated menorrhagia, and assigned a 50 
percent evaluation.  In addition, the noncompensable 
evaluation assigned for exostosis of the right foot was 
increased to a 10 percent evaluation from the date of the 
initial noncompensable rating, with the disorder reclassified 
as exostosis of the right foot, degenerative arthritis 
bilateral feet, and heel spur bilateral feet.  This case has 
been returned to the Board for appellate review.

The issue of entitlement to an evaluation in excess of 10 
percent for exostosis of the right foot, degenerative 
arthritis bilateral feet, and heel spur bilateral feet will 
be addressed in the REMAND section below. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her service-
connected claims.

2.  There is no medical evidence of a causal link between the 
veteran's muscle tremors and soreness and any incident of 
service, and her muscle tremors and muscle soreness have been 
linked to a diagnosed condition.

3.  The evidence does not show that the veteran currently 
suffers from manifestations (including symptoms or otherwise) 
of an undiagnosed illness characterized by loss of 
memory/difficulty concentrating, or that she currently 
suffers from a diagnosed disorder manifested by loss of 
memory/difficulty concentrating.

4.  The claim file includes medical evidence showing that the 
veteran suffers from mild fatigue which has not been 
attributed to known clinical diagnosis and which has existed 
for 6 months or more.

5.  There is no medical evidence of a causal link between the 
veteran's joint pain (knees) and any incident of service, and 
her joint pain (knees) has been linked to a diagnosed 
condition.

6.  There is no medical evidence of a causal link between the 
veteran's skin rash and any incident of service, and her skin 
rash has been linked to a diagnosed condition.


CONCLUSIONS OF LAW

1.  The veteran's muscle tremors and muscle soreness were not 
incurred in or aggravated by service, nor are they due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

2.  The criteria for establishing entitlement to service 
connection for a disorder manifested by loss of 
memory/difficulty concentrating, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2001).

3.  Fatigue was incurred in the veteran's active military 
service in Southwest Asia during the Persian Gulf War.  38 
U.S.C.A.§§ 1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.317 (2001).

4.  The veteran's joint pain (knees) was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

5.  The veteran's skin condition was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  She claims that she 
currently suffers from muscle tremors and muscle soreness, 
loss of memory/difficulty concentrating, fatigue, generalized 
joint pain, and skin rash as a result of an undiagnosed 
illness stemming from her service in the Persian Gulf.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001), (VCAA), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 
implementing regulation at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA examinations dated October 1997 and July 2001, 
treatment records from Livingston Hospital and Health Center 
dated May 1996 to May 1997, Gulf War Registry examination 
dated May 1994, treatment records from W.E.B., M.D., dated in 
1996, a lay statement from a friend dated June 1997, and 
treatment records from Burkhart Rural Health Clinic dated in 
1997.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities at issue.  The 
discussions in the statement of the case and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Thus, although the claim was developed 
before the effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1998).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

A.  Muscle tremors and muscle soreness

Service medical records are negative for complaints, 
treatment, or diagnosis of muscle tremors and muscle 
soreness.  No complaints were expressed by the veteran on her 
Separation Report of Medical History, which she completed in 
March 1992.  On this form, the veteran specifically denied a 
history of cramps in legs.  Separation examination dated 
March 1992 showed no abnormal clinical findings concerning 
the lower extremities or neurological findings.

At her Persian Gulf examination dated May 1994, the veteran 
reported achiness and tremors in her legs and lower arms 
which started aboard ship while in the Persian Gulf.  She 
indicated that they have been relieved with K supplements 
which she took nightly and said the symptoms were not every 
day, but happened at least 1 to 2 times per week.  The 
examination showed +3 deep tendon reflex on upper and lower 
extremities symmetrically with strong muscle strength noted.  
Cranial nerves 2-12 grossly intact and gait was steady.  The 
impression was complaints of achiness, tremors in legs and 
lower arms, no neurological deficits or muscular 
abnormalities observed upon the examination.

Private treatment reports dated in May 1997 from Burkhart 
Rural Health Clinic show that the veteran reported that she 
had some sort of nerve damage that her legs flop around 
involuntarily and that she had a lot of cramps and felt like 
she was unable to sit still.  Examination showed no diagnosis 
related to her complaints.

At her October 1997 VA examination, the veteran reported that 
in 1991 while aboard the USS Cape Cod she developed leg 
cramps, noted at bedtime and has had persistent complaints of 
her lower legs and feet bilaterally which occasionally wake 
her in the middle of the night.  She indicated that condition 
had improved somewhat after starting oral potassium, but her 
condition persisted.  The examination showed all extremities 
moved well and there were no atrophies or contractures noted.  
Gait, stance, and coordination were all well preserved.  Deep 
tendon reflexes were 3+ bilaterally and sensation appeared to 
be grossly well preserved.  Cranial nerves II through XII 
were grossly intact.  The diagnosis was history of complaints 
of leg cramps with normal examination of legs at the time.  

At her July 2001 VA examination, the veteran reported having 
leg cramps about once a night, which woke her from her sleep.  
She indicated that it could be in either calf or either foot 
and there was no regular pattern as to where it occurred.  
The veteran described it as a severe muscle cramp that lasts 
just a few minutes and it was relieved by getting up and 
walking around.  The examination showed muscle mass to be 
normal in both legs.  The muscle groups of the legs could 
move independently through useful range of motion limited by 
knee pain and by stiffness of the knees and feet.  The 
diagnosis was leg cramps and the examiner opined that it was 
not as likely as not related to service illness or injury.

A lay statement dated June 1997 by a friend of the veteran's 
indicated that from October to December 1991 he observed the 
veteran's legs twitching and jerking while she was asleep and 
that the veteran would state that her legs were sore in the 
mornings.

The evidence includes a July 2001 VA examination, which 
diagnosed muscle cramps.  Thus, the Board finds that the 
evidence supports a finding that the veteran currently 
suffers from muscle cramps.

However, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, the veteran's 
symptomatology which she described as muscle tremors and 
soreness was attributed to nocturnal muscle cramps.  Thus, to 
the extent that the veteran's complaints have been 
specifically attributed to an identifiable cause, they are 
not manifestations of an illness which "cannot be attributed 
to any known clinical diagnosis," and, thus, service 
connection under section 3.317 is precluded.

Service medical records are negative for any complaints of 
muscle tremors, muscle soreness, or muscle cramps.  In her 
March 1992 Report of Medical History, the veteran denied a 
history of camps in the legs.  At her July 2001 VA 
examination the examiner opined that it was not as likely as 
not that the veteran's leg cramps were related to service 
illness or injury.

The claims file does not contain a competent medical opinion 
indicating that the veteran has a chronic condition involving 
leg cramps that is due to an undiagnosed illness.  It is 
clear from the medical records that there are no objective 
indications capable of independent verification within the 
meaning of 38 C.F.R. § 3.317 to otherwise allow for 
attributing the veteran's leg cramps to an undiagnosed 
illness.  As there is no persuasive evidence of a 
relationship between the veteran's current leg cramps and the 
veteran's military service, there is therefore, also no basis 
for establishing service connection under 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

While the Board acknowledges the veteran's statements and the 
lay statement which express their beliefs that her current 
disability began during or is due to some incident of 
service, to the extent that they are attempting to present 
argument regarding etiology or medical causation of disease 
or illnesses, they are not competent since it has not been 
shown that they have the necessary medical skills and 
training to offer opinions on such medical questions.  Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

B.  Loss of memory/difficulty concentrating

Service medical records are negative for any complaints, 
treatment, or diagnosis of memory loss or difficulty 
concentrating.  Separation Report of Medical History dated 
March 1992 indicates that the veteran denied a history of 
memory loss or amnesia.  The separation examination dated 
March 1992 noted no abnormal clinical findings concerning 
memory or concentration.  

At her Persian Gulf examination dated May 1994, the veteran 
reported no problems with her memory or concentration.

Private medical reports from Burkhart Rural Health Clinic 
dated May 1997 indicate that the veteran was seen for a skin 
rash and the record also shows that the veteran reported a 
history of memory loss.  The treatment record does not 
indicate findings as to this complaint.

At her October 1997 VA examination, the veteran reported that 
she noticed memory loss after separation from the Navy in 
1992 which gradually worsened.  She indicated that her memory 
seemed to be going and had to write things down.  The veteran 
reported that sometimes she remembered easily and sometimes 
she had to stop and think.  She indicated that she could walk 
into a room and not remember why she went in it and that this 
frequently occurred.  The veteran also reported difficulty 
concentrating and could read something and comprehend it, but 
did not remember it later.  She reported that she was a mail 
carrier on a route, which serviced over 300 different 
locations and as people moved away or left and came back, she 
had to try to remember who was living where.  She denied that 
it had actually impaired her ability to work, but said that 
it would be easier if she could remember better.  

The examination showed the veteran alert, oriented, friendly, 
cooperative, and coherent.  Her behavior and speech were both 
within normal limits.  She seemed genuinely concerned about 
her memory, denying any awareness of any family history or 
memory problems.  She acknowledged that her memory was 
exceptional in the past and might be problematic for her 
because of comparing it to an exceptional ability.  The only 
impairment in thought or communication was difficulty 
remembering things spontaneously in conversation.  The 
veteran was given a mini-mental state examination receiving a 
score of 30 out of 30.  The examiner noted that this was only 
a screening examination and did not rule out the possible 
presence of a mild memory problem that she might be 
developing; however, no signs of such a problem were revealed 
on this screening instrument.  The diagnosis was history of 
complaints of memory loss, but with normal examination and 
the veteran was capable of continuing on with her activities 
of daily living, along with holding down gainful employment.

At her July 2001 VA examination, the veteran reported that 
she had trouble with concentration and memory and sometimes 
could not remember what she did a week ago and sometimes she 
could.  She reported that at work she had to check her 
related areas at least 3 times.  When people moved she 
indicated she had problems remembering the changes and had to 
write it down to be able to finish her job.  She indicated 
that she used to have a very good memory and noticed the 
changes before she got out of the Navy and was worsening.  
She reported that she had to double check herself while going 
through the mail route in her office and sometimes found 
herself in a mistake and had to retrace her steps.  She 
indicated that she was not able to remember and had to look 
at the calendar.  The veteran indicated that she liked to 
read magazines and newspapers, but was unable to concentrate.

The examination showed the veteran to be pleasant, 
cooperative, moderately groomed, neat, with a clean 
appearance.  There was no thought disorder noted and she was 
able to communicate well.  There was no inappropriate 
behavior noted or reported and there was no history of 
suicidal or homicidal ideations.  The veteran was able to 
maintain her activities of daily living well and she was 
oriented to time, place, and person.  It was noted on the 
mini-mental status examination her score was 29 out of 30 and 
she was able to recall two out of three objects in three 
minutes.  That was the only difficulty she had and the 
examiner noted that was still within normal limits and was 
not considered problems with memory on this scale.  There was 
no obsessive or ritualistic behavior noted or reported and 
her speech was relevant, coherent, and logical with no 
abnormal speech pattern noted.  There was no history of panic 
attacks or anxiety attacks.  The veteran did not have any 
history of suicidal attempts or problems with impulse 
control.  She slept about 7 to 8 hours each night and her 
appetite was good and she did not have any other complaints 
at the time.  The examiner opined that at the present time 
the veteran complained of memory problems, which could not be 
adequately evaluated by the mini-mental status examination, 
but all tests were within normal limits.

At her July 2001 neurological examination, the veteran 
reported essentially the same symptoms as above concerning 
her memory and concentration.  The examination showed the 
veteran to be alert and conversant and she was oriented times 
three.  She answered questions appropriately and could 
remember three of three items at five minutes.  She was able 
to state the exact date and could list the last three 
presidents.  On her serial 7's she stated the numbers of 93, 
87, and 80.  The diagnosis was subjective complaints of poor 
concentration and memory loss.  Her testing of mental 
function was grossly within normal limits.

Based on the record, the Board is unable to find objective 
indications that the veteran suffers from any chronic 
disability manifested by loss of memory/concentration.  
Despite the VA examinations for the purpose of determining 
the nature of her complaints, the examiners were unable to 
verify any of the claimed signs or symptoms.  There is 
therefore no basis for finding a basis for establishing 
service connection due to an undiagnosed illness under 38 
U.S.C.A. § 1117.  Moreover, as there is no medical diagnosis 
of a current disability manifested by loss of 
memory/concentration, there is also no basis for establishing 
service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That is, there has been no showing that the veteran 
currently suffers from the claimed disability which can be 
shown to be incurred in or aggravated by his military 
service.

C.  Fatigue

Service medical records show that the veteran was treated in 
November 1986 for complaints of aches and general malaise 
after receiving the flu shot.  Mild flu reaction was 
diagnosed.  The veteran was treated in November 1988 for 
complaints of malaise and general aches after receiving a 
typhoid inoculation.  Systemic reaction to typhoid was 
diagnosed.  The veteran was treated in December 1988 
reporting malaise and general aches after taking flu 
immunization.  Systemic reaction to influenza immunization 
was diagnosed.  Follow-up records show symptoms resolved the 
following day.  The records are negative for any chronic 
complaints of fatigue.  Separation Report of Medical History 
dated March 1992 is negative for history of chronic fatigue.  
Separation examination dated March 1992 noted no abnormal 
clinical findings concerning fatigue.  

At her Persian Gulf examination dated May 1994, the veteran 
reported no complaints of fatigue.

Private medical report from Burkhart Rural Health Clinic 
dated May 1997 indicate that the veteran was seen for 
complaints of a skin rash and at the time of the examination 
the veteran also reported a history of fatigue.  No findings 
regarding this complaint were shown in the treatment report.

At her October 1997 VA examination, the veteran reported 
fatigue since 1988, stating that after a hard day's work 
sometimes she went home and had to take a nap.  The veteran 
was shown to be a postal carrier, which required her to carry 
a bag weighing 25 pounds or more for a distance of nine miles 
per day.  She reported that she was capable of this activity 
with no difficulty.  Examination of all systems, to include, 
cardiovascular, respiratory, systemic, endocrine, and 
psychiatric systems were within normal limits as was 
laboratory testing.  The diagnosis was history of fatigue.  

At her July 2001 VA examination, the veteran reported that at 
the time she got out of the service she had low energy which 
had continued, but this had not kept her from working.  She 
indicated that she enjoyed her work and had not lost any work 
due to poor energy.  She reported getting a good night's 
sleep other than the fact that she woke up with leg cramps 
once a night.  The veteran indicated that most days when she 
got home from work after supper she would take a nap.  She 
liked to take calcium and vitamin additional supplements each 
day and denied any problems with fever, chills, or weight 
loss.  The examination showed heart rate with regular rhythm, 
S1, S2, with no murmurs or gallops.  Pulse was 64 and 
respirations 20.  Blood pressure was 120/60 with oxygen 
saturation on room air 98 percent.  Lymphatics were negative 
in the cervical distribution.  Thyroid gland was of normal 
size and consistency.  The abdomen was soft with a midline 
lower abdominal scar and also a bikini line scar well healed, 
no organomegaly and active bowel sounds, nontender.  The 
diagnoses were fatigue, which the examiner graded as mild as 
it had not interfered with her vocation; history of brief 
episodes of fatigue and malaise following vaccines.  The 
examiner opined that he did not find sufficient evidence to 
connect the fatigue with service related illness.

It appears from the record that the veteran suffers from mild 
fatigue which the VA examiner was unable to attribute to a 
known clinical diagnosis.  Under the circumstances, the Board 
concludes that the requirements for a claim of service 
connection for fatigue under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 have been met.


D.  Generalized joint pain

Service medical records show that the veteran was treated in 
September 1986 for knee complaints, diagnosed as mild left 
knee strain and musculoskeletal pain involving the lower 
extremities due to strain.  The veteran was treated in 
January 1988 for complaints of body aches associated with 
viral syndrome.  The veteran was treated for complaints of 
general aches in November 1988 following a Typhoid injection.  
Systemic reaction to typhoid was diagnosed.  Records show 
resolution of symptoms the following day, with the veteran 
returning to full duty status.  The veteran was again treated 
for general aches in December 1988 following flu 
immunization.  Systemic reaction to influenza immunization 
was diagnosed.  The veteran was again shown to report total 
resolution of symptoms the following day.  The veteran was 
treated in December 1988 for left hip pain diagnosed as 
muscle sprain.  The veteran was treated in August 1989 for 
complaints of a stiff neck, with aching around the right 
shoulder and chest.  Trapezius muscle strain, mild, was 
diagnosed.  The veteran was treated for complaints of low 
back pain in August and November 1990.  Muscle strain was 
diagnosed.  She was treated in November 1991 for complaints 
of body aches with leg swelling.  Leg swelling, questionable 
etiology was diagnosed.  In her Report of Medical History 
dated in March 1992, the veteran denied a history of cramps 
in legs, arthritis, rheumatism, or bursitis, bone, joint, or 
other deformity, lameness, painful or trick shoulder or 
elbow, recurrent back pain, or knee problems.  The only 
musculoskeletal complaint noted by the veteran was that of 
foot disability, diagnosed as exostosis.  The veteran's 
separation examination dated March 1992 found no clinical 
abnormality concerning a generalized joint disability to 
include the knees.

At her Persian Gulf examination dated May 1994, the veteran 
reported achiness and tremors in her legs and lower arms, 
which started aboard ship while in the Persian Gulf.  The 
musculoskeletal examination was unremarkable.  The back had 
full flexion.  The veteran was able to touch the floor and 
extend to 30 degrees without pain.  Examination of the 
extremities was also unremarkable.  Strong muscle strength 
was noted and the examination found no evidence of muscular 
abnormalities.  The diagnosis was complaints of achiness, 
tremors in legs and lower arms.  No neurological deficits or 
muscular abnormalities were observed upon examination.

Private medical records indicate that the veteran was treated 
at Livingston Health Services in April 1997 for complaints of 
nasal secretion and aching joints.  The examiner diagnosed 
sinusitis.

Private medical reports from Burkhart Rural Health Clinic 
dated May 1997 indicate that the veteran reported a history 
of aching joints.  The examination of the musculoskeletal 
system was within normal limits.  

At her October 1997 VA examination, the veteran reported that 
over the past four years she had developed pain in her knees 
and hands with stiffness and aching type pain which was 
improved with over-the-counter nonsteroidal anti-
inflammatories.  She indicated that stiffness improved with 
range of motion and exercising the affected joints.  The 
veteran reported that she was a postal carrier and that she 
carried a mailbag, which weighed 25 pounds or more for a 
distance of approximately nine miles per day.  The 
examination showed the veteran moved all extremities well and 
there were no atrophies or contractures noted.  Flexion of 
the right and left knee was to 140 degrees, extension to 0 
degrees bilaterally.  Drawer, Lachman, and McMurray's tests 
were negative.  Examination of the hands appeared to be 
grossly within normal limits with no defects noted.  The 
diagnosis was history of joint pain.  X-rays revealed no 
osseous abnormalities and there were normal articular 
relationships.  Intercondylar joint cartilage compartments 
were preserved and there were no arthritic changes.  Soft 
tissues were unremarkable

At her July 2001 VA examination, the veteran reported that 
while she was onboard the USS Cape Cod she began having 
problems with her knees.  She was told that it was just from 
walking on the hard floors on the ship and that this knee 
pain would resolve, but it did not and she has had continued 
problems with both knees.  The veteran indicated that it was 
specifically the left knee that hurt her and she had a lot 
more trouble with it in the last year without any particular 
injury that seemed to set that off.  She reported going to 
the orthopedic doctor in Paducah, Kentucky and underwent a 
left knee arthroscopy.  She indicated that the arthritis was 
scraped out of the knee.  The veteran indicated that she was 
off work for three months undergoing physical therapy.  The 
veteran reported intermittent stiffness and discomfort in the 
right knee as well.  The veteran indicated that since her 
surgery and her physical therapy, she had not been having 
pain when she was on her feet and the left knee has been 
healing well.  She did notice some grating in both knees.

The examination showed both knees to have a normal appearance 
with range of motion of 0 to 125 degrees in the left knee 
with pain at the end of that motion.  Right knee was 0 to 130 
degrees and painful motion was not noted.  There was mild 
patellofemoral crepitation bilaterally.  In the left knee 
there was slight medial and lateral instability.  There was 
none found on the right.  There were negative drawer signs in 
both knees.  There was no edema and no effusion.  There was 
no deformity noted and the muscle mass and strength was 
normal in both legs.  Gait was normal.  The diagnoses were 
left knee condition with degenerative arthritis; right knee 
condition, with degenerative arthritis.  The examiner opined 
that the service medical records show that the veteran was 
only seen for knees in September 1986 and this was not an 
ongoing or repeated problem.  He found insufficient evidence 
for connecting the diagnoses to a service injury.

The evidence includes a July 2001 VA examination, which 
diagnosed right and left knee condition with degenerative 
arthritis.  Thus, the Board finds that the evidence supports 
a finding that the veteran currently suffers from a bilateral 
knee condition with degenerative arthritis.

However, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, the veteran's 
symptomatology which she described as generalized joint pain 
has been attributed to a bilateral knee condition with 
degenerative arthritis.  Thus, to the extent that the 
veteran's complaints have been specifically attributed to an 
identifiable cause, they are not manifestations of an illness 
which "cannot be attributed to any known clinical diagnosis," 
and, thus, service connection under section 3.317 is 
precluded.

Service medical records indicate that the veteran was seen 
for various complaints which could be considered as 
generalized joint or muscle pain; however, the only current 
disorder diagnosed relating to the joints is the bilateral 
knee disability found on the July 2001 VA examination.  The 
veteran was seen once in September 1986 for knee complaints, 
diagnosed as mild left knee strain and musculoskeletal pain 
involving the lower extremities due to strain.  In her March 
1992 Report of Medical History, the veteran denied a history 
of camps in the legs, arthritis, rheumatism, or bursitis, 
bone, joint, or other deformity, lameness, painful or trick 
shoulder or elbow, recurrent back pain, or knee problems.  
The only musculoskeletal complaint noted by the veteran was 
that of foot disability, diagnosed as exostosis.  The 
veteran's separation examination dated March 1992 found no 
clinical abnormality concerning a generalized joint 
disability.

The claims file does not contain a competent medical opinion 
indicating that the veteran has a chronic condition involving 
her knees that is due to an undiagnosed illness.  In fact, 
the examiner opined that there was insufficient evidence for 
connecting the diagnoses to a service injury since the 
veteran was seen only once for a knee complaint while in 
service without further residuals.  It is clear from the 
medical records that there are no objective indications 
capable of independent verification within the meaning of 38 
C.F.R. § 3.317 to otherwise allow for attributing the 
veteran's bilateral knee disability to an undiagnosed 
illness.  As there is no persuasive evidence of a 
relationship between the veteran's current bilateral knee 
disability and the veteran's military service, there is 
therefore, also no basis for establishing service connection 
under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

E.  Skin rash

Service medical records show that the veteran was treated in 
April 1987 for contact dermatitis of the hands secondary to 
exposure to paint thinner.  The veteran was treated in May 
1989 for complaints of blisters on the posterior heels.  
Service medical records are negative for any complaints, 
treatment, or diagnosis of a chronic skin condition.  
Separation Report of Medical History dated in March 1992 
indicates that the veteran denied a history of skin disease.  
Her separation examination dated March 1992 found no clinical 
abnormality concerning the skin.

At her Persian Gulf examination dated May 1994, the veteran 
reported that shortly after her return from the Gulf she 
noted redness to her neck, face, and chest and pimple type 
lesions to her face.  The veteran indicated that the redness 
increased with exposure to the sun.  The examination showed 
some slight reddening of the cheeks and neck.  There was no 
ulceration, exfoliation, or crusting.  No associated systemic 
or nervous manifestations were found.  The diagnosis was 
photosensitivity to skin of neck and face, otherwise normal 
examination.  The veteran submitted photographs showing her 
condition.  

At her July 2001 VA examination, the veteran reported that at 
the time she was discharged in 1992 she noticed some 
difficulty with her skin.  She described having fragility and 
thinning of her skin where she was injured easily and this 
was most noticeable on the face and hands.  She also reported 
occasional small pimple like lesions on her face and at any 
given time she would have one or two of these on her face and 
would get a new one every couple of months.  She described 
the pimples as itchy and then become painful, but did not 
drain.  The veteran indicated that they were small like the 
head of a pin and noticed redness to her complexion.

The examination showed that the veteran had a mild ruddiness 
to her complexion which was diffusely noted over her face and 
there was no malar rash to suggest lupus.  There was normal 
appearance to the skin otherwise.  There were two small 
excoriated papules, one on either side of her chin and these 
measured about 2 mm each.  There were also three lesions one 
on the bridge of her nose, one on the left hand and one on 
the right hand where she had scraped herself and they were 
healing abrasions.  Each of these measured about 3 to 5 mm 
and was approximately round.  The texture of the skin and 
thickness of the skin on her hand and face appeared normal 
with no atrophy noted.  The examiner indicated that the 
veteran tended to rub the small papules on her face if they 
became itchy or painful.  The diagnosis was mild folliculitis 
of the face.  The examiner did not think the lesions would 
show up on the Polaroid photos that he took in the office.  
The cosmetic disfigurement was noted as minor.  History of 
skin fragility was noted.  The examiner again indicated that 
the skin texture and thickness appeared normal.  The examiner 
opined that he did not find sufficient evidence to connect 
the minor folliculitis to service illness.  

In light of the above, the Board finds that the preponderance 
of the evidence is against service connection for a skin 
disability on either a direct basis or under the provisions 
for Persian Gulf claims.  Initially, to whatever extent the 
veteran has a skin disability, it has been ascribed a 
diagnosis, which precludes service connection under the 
statutes and regulations that govern claims based upon 
service in the Persian Gulf, which require an undiagnosed 
illness.

In addition, to the extent that the veteran is claiming 
service connection for a skin disability on a direct basis, 
the Board has found no evidence that the veteran's current 
disability had its onset in service.  Indeed, there is 
nothing in the claims file, other than the veteran's own 
contentions, which would tend to establish that her current 
skin condition is related to her active military service.  
The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection. However, as the 
veteran has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of her skin condition.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu, 2 Vet. App. at 494-495.  
Thus, the Board finds that the veteran's contention that her 
current skin disability is related to service cannot be 
accepted as competent evidence.


ORDER

Entitlement to service connection for muscle tremors and 
muscle soreness, to include as due to an undiagnosed illness, 
is denied.

Entitlement to service connection for a disability manifested 
by loss of memory/difficulty concentrating, to include as due 
to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue as due to 
undiagnosed illness is granted.

Entitlement to service connection for generalized joint pain, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a skin rash, to include 
as due to an undiagnosed illness, is denied.

REMAND

As noted above, during the pendency of the veteran's appeal 
but after the case was forwarded to the Board, the President 
signed the VCAA.  VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.

The record reflects that additional evidence in support of 
the veteran's increased rating claim for exostosis of the 
right foot, degenerative arthritis bilateral feet, and heel 
spur bilateral feet was associated with the veteran's claims 
folder since the statement of the case concerning the grant 
of service connection was issued in December 1998 and a Board 
remand was issued in July 2000.  This evidence consists of a 
July 2001 VA examination.

The Board notes that a rating decision dated September 2001 
assigning a 10 percent evaluation for the veteran's foot 
disability was issued; however, the RO did not issue a 
supplemental statement of the case discussing that evidence, 
as is required by 38 C.F.R. § 19.31 (2000).  A supplemental 
statement of the case must be sent to the appellant "when 
additional pertinent evidence is received after a Statement 
of the Case or the most recent Supplemental Statement of the 
Case has been issued."  38 C.F.R. § 19.31 (2000).

The procedures outlined in 38 C.F.R. § 19.31 are not 
optional.  For this reason, this case must be returned to the 
RO for further development.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should readjudicate the claim 
for an evaluation in excess of 10 percent 
for exostosis of the right foot, 
degenerative arthritis bilateral feet, 
and heel spur bilateral feet in light of 
all of the evidence received since the 
issuance of the last statement of the 
case in November 1997.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case (which 
addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 
implementing regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
 3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

